DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-14, 16-20 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 10, filed 5/4/2022, with respect to the rejection(s) of claim 5 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Hampton Roads Traffic Surveillance and Control System” (NPL- Hampton), “Warning Systems Evaluation for Overhead Clearance Detection” (NPL-GA-DOT), and of “How to Detect Vehicle Presence or Movements with Magnetometers: Part 2” (NPL-NXP).
Applicant’s arguments, see pg. 8, filed 5/4/2022, with respect to the rejections of claims 1 under §112 have been fully considered and are persuasive.  The rejections of claims 1 and 7 under §112 have been withdrawn. 
Applicant’s arguments, see pg. 16, filed 5/4/2022, with respect to the rejection(s) of claim 1 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NPL- Hampton, NPL--GA-DOT, CN 103116988 B (Duan), and “Traffic Measurement on Multiple Drive Lanes with Wireless Ultrasonic Sensors” (NPL-Jeon).
Applicant’s arguments, see pg. 20, filed 5/4/2022, with respect to the rejection(s) of claim 3 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NPL- Hampton, NPL--GA-DOT, Duan, and NPL-Jeon.
Applicant’s arguments, see pg. 21-24, filed 5/4/2022, with respect to the rejection(s) of claims 16-18 under §103 have been fully considered and are persuasive.  .  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of GB 2514127 (Smith), CN 203489844U (Jiang), and “Sensor Network Data Fault Types” (NPL-Ni)
Applicant's arguments, see pgs. 24-25, filed 5/4/2022, with respect to the rejection of claim 19 have been fully considered.  The examiner would like to comment on the claim:  Claim 19 states: The system of claim 16, wherein said detection subsystem is configured to differentiate between at least two types of vehicles breaking said signal link simultaneously. 
The claim does not state that information from the lateral laser sensors creating the signal link are what provide the information used to differentiate between types of vehicles. Indeed, the hybrid laser system which claims 16-19 seem to be covering is described in the specification starting paragraph [0045] involving both horizontal and vertical sensors, where it is specifically stated “Also, like Option 2, the lateral sensors 41, although also laser-based, do not measure the distance from emitter to the vehicle.” Height of vehicles in this system seem to be measured by the vertical (Type A) sensor, as outlined in [0049]-[0054].  In fact, the discussion of different classes of vehicles as shown in Table 1 [0054] specifically mentions that the data used for categorization is the average distance between the vertical sensor 71 to the vehicle, by comparison with the distance between the vertical sensor to the pavement [0054].
The only instance in the specification which describes what seems to be a simultaneous passing of vehicles is in following paragraph [0060]: “In one or more embodiments, the algorithm is configured to differentiate cars passing at the same time. In these embodiment, additional lateral sensors can be used. For example, additional sensors placed at multiple height levels are used.” However, this does not state that lateral sensors at different heights are necessarily the method by which this is implemented.
Applicant’s argument with consideration to incorporating Fujieda (JP 4485018) in the §103 rejection of claim 19 is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikefuchi.
Applicant’s arguments, see pp 25-26 filed 5/4/2022, with respect to the rejection(s) of claim(s) 20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of -NPL-Hampton, and NPL-Jeon.

Drawings
The corrections to the drawings are accepted.
Specification
The objections to the specification have been addressed.  The objections are withdrawn.
Claim Rejections - 35 USC § 112
The rejections of claim 1 and claim 7 under §112 have been addressed and are withdrawn.
Claim Interpretation
For purposes of examination, “a lateral sensor” is interpreted to mean “an emitter/receiver pair” with an emitter being mounted on one side of a roadway and the receiver being mounted on the other side of the roadway, or, if a Time-of-Flight sensor, a device containing both the emitter and the receiver being mounted on one side of the roadway. Namely, a “lateral sensor” is able to detect the passage of a vehicle near it.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Hampton Roads Traffic Surveillance and Control System”  (NPL-Hampton) as explained by “Warning Systems Evaluation for Overhead Clearance Detection” (NPL-GA-DOT)  and in light of CN 103116988 B (Duan), as well as in light of “Traffic Measurement on Multiple Drive Lanes with Wireless Ultrasonic Sensors” (NPL-Jeon).
As for claim 1, NPL-Hampton teaches a vehicle detection system (“surveillance and control system was designed and implemented for the Hampton Roads Bridge-Tunnel Crossing connecting Hampton and Norfolk, VA”, abstract) comprising:
a plurality of sensors, said plurality of sensors each being either a vertical sensor or a lateral sensor, (Figs. 2 and 3; also see mention of sensors in Overheight Detection System on pg. 138 and Vehicle Detection System explanation on pg. 139) and wherein at least one of said plurality of sensors is a vertical sensor (Fig.3, loop sensor is a vertical sensor) and wherein at least two of said plurality of sensors are coupled (see detectors 1 and 2 in Fig. 2,) wherein a pair of said lateral sensors are coupled, said pair of lateral sensors are positioned to detect a presence of a vehicle on a roadway; (having linked lateral sensors is known in the art (See the “double beam approach” which requires two beams to be interrupted in the proper order to trigger a signal, NPL-GA-DOT Pg. 16).
a detection subsystem algorithm that identifies a lane of the roadway in which said vehicle is present, [and] detects a vehicle height of said vehicle in said lane, [the] vehicle height compared to a height threshold; (the lane can be identified by use of the loop sensor data; lateral sensors (I-beams or TOF beams) are placed at a threshold height)
and a warning subsystem algorithm  that receives an indication from the detection subsystem algorithm that an overheight condition has been detected (inherent in a photoelectric sensor interrupt system being used for height detection, see bottom of pg. 138) based upon said comparison and provides a warning indication to a driver of the overheight vehicle. (“When this light beam is broken at the primary detector, alarms are activated for alerting personnel…in the event that an overheight vehicle fails to stop…the secondary detector will be triggered and…will activate a computer controlled shutdown of the roadway by…displaying warning messages on the variable signs.”)
NPL-Hampton does not specifically teach a detection subsystem algorithm that identifies a lane of the roadway in which said vehicle is present based upon outputs provided by at least said pair of lateral sensors.  However, this is the type of system described in NPL-Jeon, which uses Time-of-Flight sensors: "…we propose a lateral scanning method for measuring the traffic on multiple lanes of a road using a wireless sensor network and ultrasonic sensors. The proposed system detects and classifies vehicles from the side of a road. Whenever an ultrasonic sensor detects the passage of a vehicle on the road, the system measures the distance to the corresponding vehicle based on its lane location. Vehicle detection and lane classification can be performed using the data on the distance to the vehicle and the time required for the vehicle to pass through the detection range of the ultrasonic sensor. The detection algorithm consists of three parts. The first part calculates thresholds, which are points at which vehicles are detected in each lane. The second part filters out unnecessary data, such as noise from the natural environment. The third part determines the locations of vehicles in multiple lanes and calculates the traffic volume, based on the filtered data and the calculated thresholds." pg. 22892; mention of using two lateral sensors: "if sensors are installed on both sides of a road, vehicles can be detected more accurately than if a sensor is installed on only one side." pg. 22905).
It would have been obvious to one of ordinary skill in the art at the time of the application to use the lateral sensors of NPL-Leon in the vehicle detection system of NPL-Hampton.  The motivation would be, as NPL-Leon mentions in the Introduction, to replace loop detectors.(pg. 22891-22892.)
NPL-Hampton does not specifically mention a detection subsystem algorithm that [detects] a vehicle height of said vehicle in said lane based at least in part on outputs of one or more vertical sensor of said plurality of sensors, but this as well is known in the art. Duan teaches a detection subsystem algorithm that [detects] a vehicle height of said vehicle in said lane based at least in part on outputs of one or more vertical sensor of said plurality of sensors when using a vertically mounted TOF camera pointing downwards to measure traffic flow, vehicle height, and vehicle type (Fig. 1; Abstract). The algorithm used is described in Step 4. (Pg. 4 of translation). 
It would have been obvious to one of ordinary skill in the art at the time of the application to use the vertical sensor of Duan in the vehicle detection system of NPL-Hampton.  The motivation would be, as Duan mentions (pgs. 4-5), to obtain high precision in measurement. 
As for claim 2, NPL-Hampton, as modified, teaches wherein said plurality of sensors is selected from the group comprising laser sensors, ultrasonic sensors, and time-of-flight sensors. (Lateral sensors mentioned in NPL-Jeon are ultrasonic sensors (see NPL-Jeon: Abstract and Introduction) while overhead sensors mentioned in Duan are time-of-flight sensors (see pg. 3))
 As for claim 3, NPL-Hampton, as modified, teaches further comprising at least one motion sensor, and wherein said at least one processor is also configured to perform a vehicle presence algorithm that detects a presence of a vehicle based on an output of said at least one motion sensor. (NPL-Hampton mentions speed detectors using loop detectors: Fig. 3. Using the results from loop detectors to determine vehicle presence and motion involves at least one algorithm.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton, in light of NPL-GA-DOT, as modified by Duan and as modified by NPL-Jeon as applied to claim 1 above, and further in view of" LIDAR Speed-Measuring Device Performance Specifications", NHTSA report (2013) (NPL-NHTSA).
As for claim 4, NPL-Hampton, as modified, does not specifically mention the use of a sensor defined as being able to take measurements on a vehicle going 100 miles per hour. However, it is known within the art that LIDAR speed detectors qualified under NHTSA standards can handle measurements of up to 200 miles per hour, as outlined in NPL-NHTSA (2.10.5.2). Hence, wherein said plurality of sensors is capable of taking at least one measurement on a vehicle with a speed up to 100 miles per hour is inherent in any system using qualified LIDAR sensors.
It would have been obvious to one of ordinary skill in the art at the time of the application to use qualified LIDAR sensors to implement the system of NPL-Hampton, if the measurement of high-speed vehicles was that important. 

Claim(s) 5-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton as explained by NPL-GA-DOT and in light of “How to Detect Vehicle Presence or Movements with Magnetometers: Part 2” (NPL-NXP).
As for claim 5, NPL-Hampton teaches an overheight road vehicle detection system comprising: (“surveillance and control system was designed and implemented for the Hampton Roads Bridge-Tunnel Crossing connecting Hampton and Norfolk, VA”, abstract) 
a detection subsystem configured to determine a height of a vehicle and to compare said height to a set height value, said detection subsystem comprising a plurality of sensors placed in preselected locations to detect a passing vehicle and to output detection signals, the detection subsystem determining said height based at least in part on the detection signals output by at least one of said plurality of sensors, (Figs. 2 and 3; also see mention of sensors in Overheight Detection System on pg. 138 and Vehicle Detection System explanation on pg. 139) (having linked lateral sensors is known in the art (See the “double beam approach” which requires two beams to be interrupted in the proper order to trigger a signal, NPL-GA-DOT Pg. 16).
and a warning subsystem coupled to said detection subsystem, such that when said detection subsystem determines that said height is above said set height value, said warning subsystem triggers a warning indicator, and wherein the warning subsystem stores information relating to the determination of height and the comparison of said height to said set height value by said detection subsystem. (“When this light beam is broken at the primary detector, alarms are activated for alerting personnel…in the event that an overheight vehicle fails to stop…the secondary detector will be triggered and…will activate a computer controlled shutdown of the roadway by…displaying warning messages on the variable signs.” Also see Fig. 7, which shows reporting of incidents, which would be “information relating to the determination of height and the comparison of said height to said set height value by said detection subsystem”. Storage is on magnetic tape.)
NPL-Hampton does not specifically teach if said detection subsystem determines that said height is above said set height value then a duration of said detection signals is monitored.  However, using the duration of a detection signal of a sensor in order to determine that it is a valid signal is known in the art. NPL-NXP explains the use of a ground-embedded or side-facing sensor to detect the presence or absence of a car. The signal is not considered valid unless the RMS value of the measured signal is greater than a threshold (top of last page). This would cover the case that the duration of the signal is measured. 
It would have been obvious for one of obvious skill in the art to have validated signal data as measured in the system of NPL-Hampton by adding a user-defined RMS threshold, as taught by NPL-NXP.  The motivation would be to make certain the signal was valid.
As for claim 6, NPL-Hampton, as modified, also teaches wherein said warning subsystem further comprises a transmitter, said transmitter capable of transmitting said stored information to a receiver. (NPL-Hampton: contains both a CCTV system (pg. 140 and Fig. 5) and a UHF radio for communications with facility operations and maintenance personnel. (Pg. 141). Both systems involve transmitters and receivers as known in the art.)
As for claim 13, NPL-Hampton, as modified, also teaches further comprising at least one motion sensor. (NPL-Hampton mentions speed detectors using loop detectors: Fig. 3. Using the results from loop detectors to determine vehicle presence and motion involves at least one algorithm.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton as explained by NPL-GA-DOT and in light of NPL-NXP as applied to claim 5 above, and further in view of WO 2019/050448 (Lundin et al., hence Lundin).
As for claim 7, NPL-Hampton, as modified, does not specifically teach wherein said transmitter comprises at least one of the following: a cellular data transmitter, WiFi, and Bluetooth. However, Lundin, in his vehicle dimension estimation system teaches wherein said transmitter comprises at least one of the following: a cellular data transmitter, WiFi, and Bluetooth. ("The wireless communication may comprise, or at least be inspired by wireless communication technology such as Wi-Fi, .... Ultra Mobile Broad band (UMB), Bluetooth (BT) ... to name but a few possible examples of wireless communications in some embodiments." lines 5-10 pg. 7.)
It would have been obvious to one of ordinary skill in the art at the time of the application to update the UHF radio/CCTV system of NPL-Hampton with the wireless communications methods of Lundin. to implement the warning system. The motivation would be to provide the technical improvements of modern wireless communications.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton as explained by NPL-GA-DOT and modified by NPL-NXP as applied to claim 5 above, and further in view of NPL-Jeon and in view of Duan.
As for claim 8,  NPL-Hampton, as modified, does not specifically teach wherein said plurality of sensors is selected from the group consisting of laser sensors, ultrasonic sensors, and time-of-flight sensors.  However, NPL-Jeon teaches lateral ultrasonic sensors used to detect vehicle presence and which lane vehicle is using. Duan teaches the use of a vertical TOF sensor to determine vehicle height. 
It would have been obvious to one of ordinary skill in the art at the time of the application to replace the loop sensors used in NPL-Hampton used to determine vehicle presence and location by the lateral ultrasonic sensors explained in NPL-Jeon, and replace the photoelectric intercept beams used to determine height in NPL-Hampton by the vertical TOF sensors outlined in Duan.  In both cases the motivation would be to improve on prior sensors. (A photoelectric intercept beam only provides a “height of the vehicle is at least this high” piece of data, while loop detectors can hard to install and easily wear out with heavy traffic on the road.) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton as explained by NPL-GA-DOT and modified by NPL-NXP as applied to claim 5 above, and further in view of "The Effect of Filtering on Proximity Sensors", M .S. thesis, written by J. Taghipour, (2017), (hence NPL-MS-thesis.)
As for claim 9, NPL-Hampton, as modified, does not specifically mention adding filtering to output signals (unless one were to argue that the RMS filtering taught in NPL-NXP to identify the existence of a signal qualifies). However, filtering output signals of proximity sensors to remove noise is known in the art, as is shown in NPL-MSthesis, and would be readily carried out by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the a rt at the time of the application to use filtering techniques, as outlined by Taghipour (NPL-MS-thesis), on the detection sensors used to implement the sensing system of NPL-Hampton. The motivation would be to cut down on noise and improve accuracy. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton as explained by NPL-GA-DOT and modified by NPL-NXP as applied to claim 5 above, and further in view of "LaRa-OHVD: An Innovative Over-Height Vehicle Detection System to Protect our Bridges to Prosperity", essay and presentation by A. Singha I, (2015) (hence NPL-OHVD)..
As for claim 10, NPL-Hampton, as modified, does not teach wherein said plurality of sensors comprises overhead sensors. However NPL-OHVD teaches wherein said plurality of sensors comprises overhead sensors. (Slide 5, showing the laser sensor for height measurement pointing out and downwards over a road). 
It would have been obvious to one of ordinary skill in the a rt at the time of the application to substitute the laser height measurement unit, as outlined by NPL-OHVD, with the photoelectric sensors used in the sensing system of NPL-Hampton. The motivation would be, as NPL-OHVD mentions (pg. 4 of presentation), to lower costs of installation and maintenance. 
As for claim 11, NPL-Hampton, as modified, teaches wherein [overhead] sensors are located [on] a highway sign. (NPL-OVHD: Slide 5 shows mounting on highway sign. The system doesn't have multiple sensors, but the design of this sensor was to take the place of multiple sensors.)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton as explained by NPL-GA-DOT, modified by NPL-NXP and NPL-OHVD) as applied to claim 10 above, and further in view of JPH11257943A (lkefuchi).
As for claim 12, NPL-Hampton as modified does not specifically teach an array of sensors. However, lkefuchi teaches wherein the overhead sensors comprise an array of sensors located over each of one or more road lanes. (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the application to use the sensor placement of lkefuchi to implement the sensing system of NPL-Hampton. The motivation would be to cut down noise (through averaging of signals, if array is only over one lane) or monitor more than one lane at a time (if over multiple lanes).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton as explained by NPL-GA-DOT, modified by NPL-NXP and NPL-OHVD) as applied to claim 10 above, and further in view of JP 4485018 B2 (Suzuki).
As for claim 14, NPL-Hampton, as modified, does not teach further signal correction measuring the duration of the detection signals. However, Suzuki in his ultrasonic sensor correction system teaches a correction function performed by the system by which said duration of each of said detection signals is monitored. (paragraph [0006] in translation. Also see Table 1 which gives the time it takes for different types of vehicles to pass under an ultrasonic sensing unit at different speeds.(The right hand side gives the average number of corresponding pulse counts for each class and each speed.)))
It would have been obvious to one of ordinary skill in the art at the time of the application to correct, using the correction techniques of Suzuki, the sensors in the system of NPL-Hampton, as modified. The motivation would be increase accuracy of the ultrasonic detector signaIs, increasing accuracy of vehicle discrimination.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2514127 (Smith)
and further in view of CN 203489844U (Jiang et aI., hence Jiang), and in light of “Sensor Network Data Fault Types” (NPL-Ni).
As for claim 16, Smith teaches: an overheight road vehicle detection system (page 1 lines 20- 22) comprising: a detection subsystem comprising at least of two [sensors] located along a road, and
wherein at least one of said at least two [sensors] is located on each side of the road such that a signal
is emitted from said at least one of said [sensors] on a first side of the road to a second said at least
one laser sensor on a second side of the road, creating a pair of sensors having a signal link between them, where the detection subsystem determines a height of a vehicle based at least in part on detection signals output by said at least two laser sensors; (Fig. 4a, "Figure 4a shows one embodiment where the vehicle height measurement units 7 and 8 consist of a number of optical pairs. ! n this embodiment, a number of transmitters are placed on one side of the road 4 that a vehicle 5 is travelling on and an equal number of receivers are placed on the other. As a vehicle 5 of a certain height travels past the optical pairs, it blocks off the signal sent by the transmitters and received the receivers, indicating that the vehicle 5 is too tall for the potential obstacle." Pg. 8, lines 11-16) and a warning subsystem coupled to said detection subsystem such that when said signal link is broken, said warning
subsystem triggers a warning indicator. ("Together with the vehicle presence unit 6, the vehicle height measurement units 7 and 8 may then initiate the transmission of a radio signal to the sign 9 to alert a driver of a vehicle 5 of an impending collision." pg. 8 lines 16-18.)
Smith mentions the use of optical sensors but does not specifically mention laser sensors.
However, Jiang teaches where a signal is emitted from said at least one of said laser sensors on a first
side of the road to a second said at least one laser sensor on a second side of the road, creating a pair
 of sensors having a signal link between them, where the detection subsystem determines a height of a vehicle based at least in part on detection signals output by said at least two laser sensors (the use of horizontal laser sensors to measure a vehicle profile; see abstract, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the application to
use the laser sensors of Jiang to implement the sensing and warning system of Smith. The motivation
would be to gain the benefits of using laser sensors (less noise, can measure at high speeds, etc.)
Neither Smith nor Jiang specifically mention the monitoring of the length of the signaI interruption in order to determine whether the interruption of the signal is valid. However, using the duration of a detection signal of a sensor in order to determine that it is a valid signal is known in the art. An overly long signal (or interruption in a signal) would be considered a “Stuck-at” fault (3rd row, Table IV, NPL-Ni). Implementing a threshold to cut out overly long signals where the system fails to drop back to the null position after a reasonable period of time is known in the art of signal processing and would be obvious to one of ordinary skill in the art. 
It would have been obvious for one of obvious skill in the art to have validated signal data as measured in the system of Smith, as modified by Jiang, by adding a threshold to filter out a “Stuck-at” fault, as mentioned by NPL-Ni .  The motivation would be to make certain the signal was valid.
As for claim 17, Smith also teaches wherein at least one pair of sensors is a threshold pair of
sensors. ("As a vehicle 5 of a certain height travels past the optical pairs, it blocks off the signal sent by
the transmitters and received the receivers" pg. 8 lines 14-15. "Blocking off" would indicate a threshold
 of received signaI is what determines the existence/absence.)
As for claim 18, Smith teaches wherein said at least two [sensors] comprises a plurality of [sensors] located at a height such that said signal link will be broken by a vehicle passing between said
pair of sensors, and at least one pair of sensors located at a height above said plurality of [sensors].
(See Fig. 4a. For an example of specifically laser sensors in such a configuration, see Figure 5 of Jiang.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as modified by Jiang, in light of NPL-Ni as applied to claim 16 above, and further in view of JPH-11257943 (Ikefuchi).
As for claim 19, neither Smith nor Jiang mention specifically differentiating between vehicle classes. However Ikefuchi teaches wherein said detection subsystem is configured to differentiate between at least two types of vehicles breaking said signal link simultaneously. (See Figure 3, which shows two vehicles in the grid of sensors being used in Ikefuchi’s vehicle profile measurement system. The top half of the diagram shows the measurement signal. Since there are two humps matching the vehicles in the bottom half of the diagram, it can be inferred that the two vehicles are breaking the horizontal sensor beams simultaneously. The difference in “type” can be seen since vehicles of different heights are being measured, which show up in the measurement signal.)
It would have been obvious to one of ordinary skill in the art at the time of the application to
use the grid sensor layout of Ikefuchi when implementing the sensing system of Smith, as modified by the sensors of Jiang. The motivation would be to parse the signal data into indicating different classes of vehicles.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Hampton in light of NPL-Jeon.
As for claim 20, NPL-Hampton teaches a computer [program], the computer program comprising computer instructions for execution by a processor, said computer instructions comprising: (See Fig. 7 and pg. 142, “The two digital minicomputers are used for primary and backup operations”. Evaluation and Computational Software, Operator/Machine Software, and Report Software sections)
a first set of computer instructions comprising a detection subsystem algorithm that processes signals output from a plurality of sensors placed at preselected positions along a road to detect a presence of a vehicle on the road and determine a height of said vehicle, (the loop and photoelectric sensors in Figs. 2 and 3 provide signals which are processed by the two digital minicomputers Fig. 7. Presence of vehicle explained in Vehicle Detection System (pg. 139) along with what computer actions are carried out, Overheight Detection System is explained pgs.138-139.) 
where the detection subsystem algorithm identifies a lane of the road in which said vehicle is present based upon at least a portion of said signals output by one or more [sensor] of said plurality of sensors (loop detectors, see above) and determines if an overheight condition exists for said vehicle by comparing said height to a set height value; (“For both eastbound and westbound directions, primary and secondary overheight photoelectric-sensing devices project steady beams of light across the roadway at a height slightly under the actual tunnel clearance.” Comparison is with said height. pg. 138) and a second set of computer instructions comprising a warning subsystem algorithm that receives an indication from the first set of computer instructions indicating when an overheight vehicle has been detected in said lane based upon said comparison and causes a warning indicator to be triggered.( “When this light beam is broken at the primary detector, alarms are activated for alerting motorists and inspection station and central control room personnel. In the event that an overheight vehicle fails to stop for inspection, the secondary detector will be triggered, and emergency alarms will be initiated in the inspection station, the emergency crash truck garage, and the central control room. Furthermore, this detector will activate a computer controlled shutdown of the roadway to apprehend the violator by automatically lowering speed limits, displaying warning messages on the variable signs, and transitioning the lane-use signals to the red full-stop condition.”pgs. 138-139. A computer-controlled shutdown necessarily requires an algorithm, which can be considered a warning subsystem algorithm.)
NPL-Hampton does not specifically teach that the computer program[is]  embodied on a non-transitory computer readable medium, but this is known in the art and would be obvious to one of ordinary skill in the art.
Neither does NPL-Hampton teach specifically that the lane in the road on which the vehicle is present is identified (at least partly) by one or more lateral sensors of the plurality of sensors.  However, NPL-Jeon teaches which uses Time-of-Flight sensors: "…we propose a lateral scanning method for measuring the traffic on multiple lanes of a road using a wireless sensor network and ultrasonic sensors. The proposed system detects and classifies vehicles from the side of a road. Whenever an ultrasonic sensor detects the passage of a vehicle on the road, the system measures the distance to the corresponding vehicle based on its lane location. Vehicle detection and lane classification can be performed using the data on the distance to the vehicle and the time required for the vehicle to pass through the detection range of the ultrasonic sensor. The detection algorithm consists of three parts. The first part calculates thresholds, which are points at which vehicles are detected in each lane. The second part filters out unnecessary data, such as noise from the natural environment. The third part determines the locations of vehicles in multiple lanes and calculates the traffic volume, based on the filtered data and the calculated thresholds." pg. 22892; mention of using two lateral sensors: "if sensors are installed on both sides of a road, vehicles can be detected more accurately than if a sensor is installed on only one side." pg. 22905).
It would have been obvious to one of ordinary skill in the art at the time of the application to use the lateral sensors of NPL-Leon in the vehicle detection system of NPL-Hampton.  The motivation would be, as NPL-Leon mentions in the Introduction, to replace loop detectors.(pg. 22891-22892.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661